Citation Nr: 9935538	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  97-06 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1970.  He served in the Republic of Vietnam and received the 
Combat Action Ribbon.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 1996 
determination by the Portland, Oregon, Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDING OF FACT

There is no competent evidence of record showing that the 
veteran's current left knee disorder is related to his period 
of military service or to any continuity of symptomatology 
since service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a left knee disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran had active service from February 1966 to February 
1970.  His service medical records show that on March 16, 
1969, he was in a motorcycle accident and treated for a 
laceration of the left eyebrow and a fracture of the right 
hand.  No injury to the left knee is noted in the medical 
report.  

A medical record dated February 8, 1970 indicates that the 
veteran had a strained lateral ligament of the left knee and 
was treated with a cast.  An x-ray was reported as negative.  
The strained ligament was also noted on the veteran's 
February 13, 1970 separation examination.

Outpatient records show that in August 1994 the veteran was 
noted to have injured his knee several years earlier and to 
be unable to bear weight on his left leg without it buckling.  
He was referred to the orthopedic clinic where it was noted 
that he had had an unstable knee for many years and had 
twisted his left knee three days earlier.  There was no 
apparent ligamentous laxity but the veteran stated that his 
knee popped occasionally and also locked.  The impression was 
knee sprain - may have torn meniscus.  In November 1994, when 
the veteran was seen at a VA orthopedic clinic, he reported 
that in 1969 he had injured his left knee in a motorcycle 
accident for which he was treated with a cast, with two 
subsequent casts provided by the VA Long Beach facility in 
the 1970s.  The veteran stated that occasionally he had 
giving way of the knee that had occurred twice during the 
last year.  He denied any persistent effusion, patellofemoral 
type pain, and locking or catching.  Following physical 
examination and X-ray study, which was noted to show mild 
degenerative changes in the medical joint space, the clinical 
impression was mild osteoarthritic changes of the left medial 
knee with remote medial collateral injury which is stable and 
without laxity.   

The veteran filed a claim for compensation on May 10, 1996 
for strain of the left knee ligament and cartilage damage of 
the left knee and contends that his current knee disability 
is service connected.  On a VA examination in June 1996 the 
veteran was noted to do mechanical work on trucks.  He 
reported that in 1967, while in Vietnam, he slipped and fell, 
twisting his left knee, and that after three days' rest he 
went back to work.  He also reported that in 1969, after 
returning to California, his leg gave way and he fell to the 
ground.  Fluid reportedly was aspirated from his knee and he 
was placed in a cast for six weeks.  After service his knee 
had given way several times while he was working; this was 
treated by casting.  He continued to have knee problems and 
presently his major complaint was of pain and weakness of the 
left knee when he put a strain on it.  Examination of the 
knees revealed that the left collateral lateral ligament was 
slightly weak; the anterior cruciate ligament was described 
as weak.  The diagnosis from the 1996 VA medical exam is 
degenerative joint disease of the left knee and mild 
instability of the left knee due to slight weakness of the 
anterior cruciate ligament and the left lateral collateral 
ligament.  


Pertinent Criteria

A well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  For a claim to be well 
grounded, there generally must be (1) a medical diagnosis of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  If a 
claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  38 
U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  As the record in this case does not establish that 
the veteran possesses a recognized degree of medical 
knowledge, his own opinions as to medical diagnoses and/or 
causation are not competent.  As lay statements, such are not 
sufficient to establish a plausible claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran who has served for ninety days or more after 
December 31, 1946, manifests, to a degree of 10 percent or 
more within one year after separation from service, 
arthritis, that disease may be presumed to have been incurred 
as a result of active service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1996).  
This is a rebuttable presumption.


Analysis

The threshold question to be decided in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 
Vet. App. 507 (1997); Anderson v. Brown, 9 Vet. App. 542, 545 
(1996).

The Board first recognizes that the veteran is currently 
diagnosed with degenerative joint disease (arthritis) of the 
left knee and mild instability of the left knee due to slight 
weakness of the anterior cruciate ligament and the left 
lateral collateral ligament.  However, the veteran has 
provided no evidence in support of his claim that the knee 
injury suffered during service is related to the current 
diagnosis.  Absent evidence of a nexus between the in-service 
injury and the current disability, the veteran is unable to 
establish a well-grounded claim.  The Board acknowledges that 
the veteran alleges continuity of symptomatology.  However, 
there is no competent evidence of a nexus between his current 
disability and his claimed continuity of symptomatology.  As 
it does not necessarily follow that there is a relationship 
between the veteran's current knee disability and his claimed 
continuity of symptomatology, medical evidence of a 
relationship is necessary since a lay person's observation is 
not competent in a case such as this.  Savage v. Gober, 10 
Vet. App. 488 (1997).  That evidence is lacking in this case.  
Also, to the extent that the veteran may be claiming a combat 
related knee injury, he would still need medical nexus 
evidence to show that a current knee disability is related to 
any combat related left knee injury or to the claimed 
continuity of symptomatology.  Thus, 38 U.S.C.A. § 1154(b) 
(West 1991) would not provide a basis for service connection.  

The veteran has identified certain service department 
records, VA medical records, and private medical records that 
are not in the file.  He claims Dr. Joseph Stuky treated him 
since service, but states that those treatment records are 
unavailable.  The RO has requested VA medical records in 
accordance with references to such made by the veteran.  
Additionally, in June 1998, the National Personnel Records 
Center (NPRC) certified that no additional service medical 
records are available for the veteran.  Thus, all indicated 
action was taken to obtain additional records.  Also, the 
Board concludes that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence 



of any evidence that has not already been obtained that would 
well ground his claim.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

For these reasons, the Board finds that the veteran has 
failed to establish a well grounded claim.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).


ORDER

Entitlement to service connection for residuals of a left 
knee injury is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

